Citation Nr: 0734199	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO. 05-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.J.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from October 1963 until 
October 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  Specifically, the veteran testified he was exposed 
to noise in service by virtue of his duties as an ammo bearer 
and wireman and contends that this noise caused his current 
hearing loss and tinnitus disabilities.  The Board finds his 
testimony, taken under oath, regarding his noise exposure in 
service to be credible.  

The claims file contains a May 2005 VA audiology initial 
evaluation report which shows that he has bilateral 
sensorineural hearing loss.  It is not clear from the report 
whether the veteran has hearing loss as defined by 38 C.F.R. 
§ 3.385.  Additionally, there is no opinion as to the 
etiology of the bilateral hearing loss.  Furthermore an April 
2001 outpatient treatment report shows that the veteran has a 
current diagnosis of tinnitus.  The veteran asserts that his 
tinnitus is related to acoustic trauma in service.  The 
etiology of this condition has not been address by medical 
professionals.  The Board finds that the veteran should be 
scheduled for an examination, to include an opinion to 
address the medical questions raised in this claim.



Accordingly, the case is REMANDED for the following action:


Schedule the veteran for a VA audio 
examination for the purpose of determining 
whether the veteran has hearing loss and 
tinnitus which is due to service.  All 
indicated tests, including audiometric and 
speech recognition using the Maryland CNC 
should be performed.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any hearing loss and 
tinnitus found, including the likelihood 
that it was medically caused by noise 
exposure in service.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



